DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group I, claims 1-10 in the reply filed on 08/22/2022 is acknowledged.
 Claims 11-20 drawn to a nonelected ‘method for operating a detergent dispensing system in a dishwasher (Group II),  are cancelled. Election was made without traverse in the reply filed on 08/22/2022.

Remarks
Claims 1-20 were originally pending in this application of which Claims 11-20 are cancelled and new claims 21-30 are added in the reply filed on 08/22/2022. Hence claims 1-10 and 21-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rocchi et al. (EP3106075A1).
	Regarding claims 1-3 and 9-10, Rocchi teaches a Solid detergent dispenser for dishwasher (see claim1) (dispenses a detergent solution from  solid detergent), comprising a waterproof container (1) (detergent chamber) to hold solid detergent [0020], washing water forced into container 1 of the solid detergent which is sprayed from above with a "shower effect" (accommodates the solid detergent and the detergent solution and dissolves a portion of the solid detergent), a central funnel 3 [0019] with a central hole 3e (liquid inlet) allows the entry into container 1 of the water collected by funnel 3 via stem 3f (conduit) (Fig. 4), a peripheral holes 2a (liquid outlet) to release the detergent (claim 1), dosing cap 2 secured by means of a thread 1b [0016], a thread 2c  adapted to be coupled to thread 1b for fixing the cap to container 1 (threads serves as liquid level control mechanism), the dispenser capable of being placed in different locations of a dishwasher (sump, basket etc.) (retrofittable) [0030] and that the detergent must be dispensed automatically in adequate quantity in each wash cycle[0003], thread 2c combined with thread 1 b (together constitute the liquid level control mechanism) help in varying the height of the dispenser (claim 1, 8 [0030]) because of the relative position of the funnel 3.
	Rocchi does not explicitly teach that the dishwasher has a door.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing, to acknowledge that all dishwashers have a door, with the benefit of creating an open access to the inside of dishwasher for loading and unloading purposes. 
Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rocchi et al. (EP3106075A1) in view of Copeland et al. (US-5137694-A).
Regarding claim 21-23 and 26, Rocchi teaches the system detailed above. 
Rochhi does not explicitly teach the system wherein the liquid outlet comprises an opening sized to control a speed of the release of the detergent solution from the detergent chamber/control a rate of the flow of the collected water into the detergent chamber; wherein the liquid level control mechanism is configured to allow for adjustment of the liquid height, wherein the detergent chamber has a capacity that is adjustable for the adjustment of the liquid height.
Copeland teaches that a flow control device (abstract) and valve 43 (has an opening) at the liquid outlet (Fig.3) allows manual regulation of the flow rate of solution 140 through conduit 44 (col 10 ln 26-27) (control a rate of the flow of the collected water into the detergent chamber) and a volume measuring means 33/34 i.e. when the level of chemical solution 140 in lower chamber 30b reaches predetermined minimum as measured by a suitable volume measuring means such as float 33 and float shaft 34, a suitable switch, such as switch 35 coupled to a float shaft 34, alternates from a first or electrically open state to a second or electrically closed state (col 9, 23-40) (adjustment of the liquid height), lower chamber 30b (detergent chamber) can hold varying volume of the detergent solution (adjustable capacity/height)
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dispensing system of Rocchi with the (1) valve at the liquid outlet of the dispenser of Copeland such that opening sized to control a speed of the release of the detergent solution from the detergent chamber all in order to achieve the predictable result of having ability to control the detergent solution flow into the dishwasher (2) volume measuring means 33/34 of Copeland such that height/volume of the detergent solution and hence its concentration can be adjusted.
Regarding claims 24-25, the combination of Rocchi and Copeland teaches the system detailed above. 
Rocchi teaches that the dosing container with dosing cap includes the central holes 3e (liquid inlet) of the funnel, overall height of the dosing ap is preferably between 70 and 90 mm. However, other height values outside of this range are obviously possible [0030 Rocchi] (liquid inlet position adjustable because of adjustable thread position as detailed in claim 1) and that the liquid inlet (1b and 2c) has a downward orientation (funnel oriented downwards the height of which dictates dosing and hence the liquid height.
Regarding claims 27-28, Rocchi teaches the system detailed above. 
Rochhi does not explicitly teach that the system comprises the solid detergent, and wherein the detergent chamber is configured to hold one or more blocks of the solid detergent, each shaped as a rectangular tablet.
Copeland teaches a cleaning system and dispenser to deliver a liquid detergent solution from a solid rectangular block of chemical (Fig.3, abstract), positioned in a chamber 30a (detergent chamber) that can retain at least one solid block (col 9 ln 6-8).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dispensing system of Rocchi with the detergent chamber of Copeland, so as to accommodate more than one rectangular shaped detergent tablets, all in order to achieve the predictable result of enabling accommodating multiple doses of solid detergent to cater to multiple wash cycles.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rocchi et al. (EP3106075A1) in view of Copeland et al. (US-5137694-A) and further in view of Lo et al. (US20170158988A1).
Regarding claim 29, the combination of Rocchi and Copeland teaches the system detailed above. 
The combination of Rocchi and Copeland does not explicitly teach that the solid detergent comprises a washing agent, a rinsing agent, and a sanitization agent.
Lo teaches a solid block detergent composition that is used for removing grease (washing agent), rinsing the cleaned ware (rinsing agent) (abstract) and that wherein the composition comprises a bleaching agent too (sanitization agent) claim 16.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the system of Rocchi and Copeland with the sloid block detergent composition of Lo such that it comprises washing, rinsing and sanitization agent, all in order to achieve the predictable result of such a composition providing better cleaning performance as demonstrated by foam height and grease/soil removal when compared to traditional solid detergents [0008, Lo].
Claim 30 is e rejected under 35 U.S.C. 103 as being unpatentable over Rocchi et al. (EP3106075A1) in view of Kan et al. (U US 20170042404 A1).
Regarding claim 30, Rocchi teaches the system detailed above. 
Rochhi does not explicitly teach that a mounting pole configured to be installed in the dishwasher and to allow the dispenser to be detachably attached to the mounting pole.
Kan teaches a dishwasher (1) that comprises a bevel gear (18) (mounting pole) that is disposed on the housing (17) of the dishwasher door and that enables a detergent dispenser (4) to be fixed. By means of the bevel gear (18), the detergent dispenser (4) can easily be centered and fixed in the housing (17) [0034]
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dispensing system of Rocchi with the bevel gear (mounting pole) based mounting assembly of Kan so as to allow the detergent dispenser to be detachably attached to the door of the dishwasher all in order to achieve the predictable result of) enabling the centering and fixing the dispenser in place ([0034], Kan).
Allowable Subject Matter
Claims 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior art, Rocchi (EP3106075A1) neither teaches nor fairly suggests that the liquid outlet comprises a valve actuated by the door of the dishwasher, the valve configured to start releasing the detergent solution from the detergent chamber in response to an opening of the door of the dishwasher.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711